Citation Nr: 0514917	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-32 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for eye disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for psychiatric 
disability, to include depression.


REPRESENTATION

Appellant represented by:	ABS Legal Services, Inc.


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from June 1981 to 
June 1984.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  


FINDINGS OF FACT

1.  The medical evidence of record does not show diabetes 
mellitus that is related to the veteran's military service.

2.  The medical evidence of record does not show peripheral 
neuropathy that is related to the veteran's military service.

3.  The medical evidence of record does not show eye 
disability that is related to the veteran's military service.

4.  The medical evidence of record does not show headaches 
that are related to the veteran's military service.

5.  The medical evidence of record does not show a 
psychiatric disability, to include depression, which is 
related to the veteran's military service.





CONCLUSIONS OF LAW

1.  Diabetes Mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Peripheral neuropathy was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  Eye disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

5.  Psychiatric disability, to include depression, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  


In September 2002, a letter was sent to the veteran by the RO 
in which he was informed of the requirements needed to 
establish entitlement to service connection.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information he was responsible for 
providing and what evidence VA would be obtaining.  The 
letter explained what evidence VA needed from the veteran and 
told him that VA would request records for him if he provided 
sufficient information to identify the records.  Additional 
private medical evidence was subsequently added to the claims 
files.  There is no indication in the record that additional 
evidence relevant to the issues decided herein is available 
and not part of the claims file.  Based on this record, the 
Board finds that the VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  VA examinations in July and 
September 2003 contain nexus opinions on the veteran's 
diabetes, headaches, and depression.  Although there is no 
specific nexus opinion on whether the veteran has peripheral 
neuropathy or eye disability due to service, none is required 
in this case.  Such development is to be considered necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4).  Because not all of the required conditions 
have been met, as will be discussed below, a VA examination 
with nexus opinion is not necessary with regard to the 
service-connected issues of peripheral neuropathy and eye 
disability. 

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on each issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet.App. April 14, 2005).

Common Factual Background

The veteran's service medical records reveal that he 
complained of burning and itching of the eyes in May 1982; 
mild allergic conjunctivitis was diagnosed.  He was seen in 
the ophthalmology clinic in October 1983 after he was hit in 
the eye by a racquetball.  He was treated for traumatic 
iritis of the left eye, which was noted to be resolving well 
later in October 1983.  The veteran was treated for a 
chemical burn of the eye in February 1984.  It was noted on 
examination in March 1984 that uncorrected bilateral distant 
vision was 20/25, corrected to 20/20; allergic conjunctivitis 
and bilateral myopic astigmatism (corrected) were noted.  

Subsequent to service discharge, tearing of the eyes was 
noted in treatment records dated in June 1985, and the 
assessments were possible blocked right lacrimal duct and 
allergic conjunctivitis.  The diagnosis in June 1986 was 
conjunctivitis secondary to a blow to the eye, rule out 
iritis.

Private and VA treatment records dated from August 1996 to 
August 2003 reveal a diagnosis of insulin dependent diabetes 
mellitus in August 1996.  Diabetic neuropathy, psychiatric 
disability, eye disability, and muscle contraction headaches 
were also diagnosed in the records.  The veteran was 
hospitalized for psychiatric complaints in February 2003; the 
discharge diagnosis was major depression, with psychotic 
features versus bipolar disorder.


On VA eye evaluation in July 2003, the assessments were 
blurred vision secondary to uncontrolled diabetes and 
diabetic retinopathy, mild diabetic retinopathy, and 
headaches.  According to a July 2003 opinion by a VA medical 
provider who had reviewed the claims files, the veteran's 
headaches are more likely related to obesity and the 
potential for reduced oxygen intake while sleeping or due to 
his history of illegal drug use and current hypertrophy of 
the inferior turbinates than to military service.  

On VA diabetes examination in September 2003, the veteran 
said that he had been diagnosed with diabetes mellitus in 
1997.  The diagnosis was diabetes mellitus, type II, with 
poor control and no objective evidence of neurologic or 
nephrologic complications.  The examiner concluded after 
examination and review of the claims files that the veteran's 
diabetes was not related to his military service since it 
began 13 years after service discharge.

The veteran complained on VA neurologic examination in 
September 2003 of pain, tingling, and numbness, especially 
when he stood or sat too long.  On physical examination, 
muscle strength was 5/5 bilaterally.  There was full range of 
motion in all major joints.  The diagnosis was that there was 
no objective evidence of peripheral neuropathy.

The veteran complained on VA psychiatric evaluation in 
September 2003 of symptomatology that included paranoia, lack 
of motivation, low self-esteem, anger, and insomnia.  He was 
taking medication for his psychiatric problem.  The diagnoses 
included major depressive disorder, recurrent, severe, with 
psychotic features; diabetes; astigmatism and myopia; 
diabetic retinopathy and neuropathy; and headaches.  After 
review of the claims files and examination of the veteran, 
the examiner noted that there was no treatment for 
psychiatric disability in service and concluded that the 
veteran's depression did not appear to be related to service.

Also on file is a September 2003 Social Security 
Administration decision denying disability benefits to the 
veteran.

Laws And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Moreover, in the case of diabetes mellitus, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable 
degree within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran's service medical records do not show any 
complaints or findings indicative of diabetes mellitus, 
peripheral neuropathy, headaches, or psychiatric disability 
in service, including on discharge examination in March 1984.  
In fact, the initial medical evidence of any of these 
disabilities was not until August 1996, which is over 12 
years after service discharge, when diabetes was diagnosed.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection).  
Additionally, the nexus opinions on file on diabetes 
mellitus, headaches, and psychiatric disability, are against 
the veteran's claims.  It was essentially concluded by VA 
examiners in July and September 2003, based on review of the 
claims files and examination of the veteran, that the 
veteran's current diabetes mellitus, headaches, and 
depression were not related to service.  Because there is no 
evidence of diabetes mellitus, peripheral neuropathy, 
headaches, or psychiatric disability, including depression, 
in service, no evidence of any of the disabilities until a 
number of years after service discharge, and no nexus opinion 
in favor of any of the claims, service connection for 
diabetes mellitus, peripheral neuropathy, headaches, and 
psychiatric disability, to include depression, is denied.

With respect to the veteran's claim for service connection 
for eye disability, the Board would note that the veteran was 
seen in service for eye complaints; and allergic 
conjunctivitis and a bilateral myopic astigmatism, which is a 
refractive error of the eye, were diagnosed on service 
discharge examination in March 1984.  Uncorrected distant 
vision in March 1984 was 20/25, bilaterally, corrected to 
20/20, bilaterally.  Congenital or developmental defects, 
including refractive error of the eye, are not diseases or 
injuries within in the meaning of applicable legislation for 
disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 
4.9 (2004).  As with the other disabilities addressed above, 
post service medical evidence of an eye disability was not 
shown until a number of years after service discharge; and 
the VA eye evaluation in July 2003 determined that the 
veteran's blurred vision was due to his diabetes, which is 
not service connected.  Consequently, as there is no medical 
evidence linking a current acquired eye disability to 
service, service connection is also not warranted for an eye 
disability.

Although there are written statements on file from the 
veteran that the disabilities at issue are due to service or 
to a disorder that began in service, a layman, such as the 
veteran, is not competent to comment on medical matters such 
as the cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Finally, in reaching the above decisions, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for eye disability is 
denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for psychiatric disability, 
to include depression, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


